This motion for judgment of affirmance by default, in consequence of the inexcusable delay of counsel for the defendant in bringing the appeal to argument, will be denied for the present in order to afford them a still further opportunity to discharge their duty in the premises. The motion may be renewed, however, by the district attorney unless counsel for the defendant shall have filed the necessary papers and briefs within forty days from this date, which time is allowed for that purpose. In the event of a renewal of this motion being necessary the district attorney will furnish the court with a copy of the judgment roll and the original stenographer's minutes, and the court will take such steps as may then be necessary, either by the assignment of new counsel or otherwise, to protect the interests of the defendant and at the same time those of the public.
CULLEN, Ch. J., VANN, WILLARD BARTLETT, HISCOCK, CHASE and COLLIN, JJ., concur; HAIGHT, J., concurs in result.
Motion denied. *Page 524